DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “complexing the first foot and the second foot onto the panel”
	in claim 1 line 5, “complexing a first foot layer and a second foot layer onto the panel” in claim 1 line 8, and the term “complexing” throughout 3-4, 7, and 10-11. The structure applicant is intending to describe by the term “complexing” is unclear and indefinite. It is understood that applicant can act as applicants own lexicographer, however, a review of the specification does not provide any additional definition corresponding to the term “complexing”. The recited term is therefore unclear and indefinite. 
      B)  Applicant recites “complexing a first foot layer and a second foot layer onto the panel” in claim 1 line 8.  From a review of the instant application, it appears as if the panel (14) is placed on top of the first foot layer (24) and the second foot layer (26), prior to folding of the first foot layer and the second foot layer, as can be seen from Figures 7-9 of the drawings of the instant application. The recitation of “complexing a first foot layer and a second foot layer onto the panel” therefore becomes unclear since it appears as if the panel is on the first and second foot layers prior to folding rather than the first and second foot layer being on the panel. 
    C)    Claims 3-13 are rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
4.	Claims 1 and 3-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
	The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a method to assemble an uncured spoke comprising a panel having a first and second foot on the panel extending continuously from the first foot to the second foot, folding a first foot layer onto the first foot and folding a second foot layer onto the second foot, in combination .

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726